A Baltic Sea Strategy for the Northern Dimension (debate)
The next item is the report by Alexander Stubb, on behalf of the Committee on Foreign Affairs, on a Baltic Sea strategy for the northern dimension.
rapporteur. - Mr President, thank you for those kind words. I will try to be like a talkative Finn and use a maximum of five minutes of your time.
I would like to set three questions. First of all, what is this report all about? Secondly, why are we tabling this report? And thirdly, what do we actually want?
On the first question of what this report is about, it is about a Baltic Sea Strategy for the Northern Dimension. I will stress that again, especially for the Finns sitting across the table. It is a Baltic Sea Strategy for the Northern Dimension, so the aim is to strengthen that concept.
Our thinking in this report is that the Northern Dimension is based on three wonderful pillars. One of them is what we call the Paavo Väyrynen pillar, in other words the Arctic. The second is what we might call the Mr Paasilinna pillar, which is Russia, and the third is what we would call the Mr Beazley pillar, which is the Baltic and the Baltic Sea Strategy. This report focuses on the Baltic Sea Strategy only.
The report has three aims. One: to support the Northern Dimension. Two: to make the Baltic Sea a priority of the Northern Dimension - we firmly believe that should be the key area of the Northern Dimension itself. Three: we want to raise awareness of the Baltic Sea as a brand, as a concept.
Why are we tabling this report and why are we tabling it now? The first reason is general, and it is that after enlargement in 2004 the Baltic Sea became an inner sea, a mare nostrum. We have eight EU States around the sea, one of them is non-EU, that is Russia and then of course there is Kaliningrad. But basically it is an EU sea.
We have a wonderful window of opportunity for two reasons. The first is that we have the Finnish Presidency, which gives us an opportunity to push this issue forward, and the second is that we have an EU-Russia summit on 24 November. That is why we wanted to push this through as fast as possible.
For those who have not visited the Baltic Sea, I remember from when I was a child that in many places you could actually see the bottom of the Baltic Sea. The average depth is 58 metres. Standing on the pier you could see to the bottom. It was clear. You could see the seaweed. It was a wonderful place to swim in. For those who have been there lately, it is green gunk nowadays. Green gunk! It is really nasty. It is in really bad shape. Oxygen levels are very low. You can see virtually nothing at all. It is time to react.
58 metres average depth! It takes 30 years for a drop of water to go in, and then out of the Baltic Sea, so the circulation is very slow. People from the Mediterranean may have a completely different understanding of water. They see the Mediterranean - clear, blue and wonderful. We see green and nasty. Something needs to be done.
This report also deals with the economy. It deals with culture and security.
The third and final point: what do we want? One could summarise the report in religious terms, saying that we want the Ten Commandments of the Baltic Sea. The First Commandment goes to Mrs Wallström and her team. It is that we want the Commission to take an initiative on the Baltic Sea Strategy. It would be wonderful if the Commission could do that in one form or another.
The Second is for a summit meeting before every European Council, where the Heads of State and Governments of the Baltic Sea region, including Germany, get together and discuss their positions.
Third - and this has been an issue that has had overwhelming support among the people around the region, although there are one or two who disagree - we want a separate budget line. We may think the world revolves around money. But if you want to have a true Baltic Sea Strategy, you need policies, and for those policies you need money. It is as simple as that. We are not saying this should be the only source. As in the case of the Northern Dimension, support could come, for instance, from the ENP.
The Fourth Commandment is environmental protection, for instance the idea of protected areas.
The Fifth is a rather topical issue, and that is an energy market and an energy policy for this area. Of course I will not mention the pipeline between Russia and Germany in this instance.
The Sixth Commandment is infrastructure. We need to work on infrastructure. That means water, air, rail and roads, to get the infrastructure to work well.
Seventh, we would like to see the application of all four free movements in the area, that is, the free movement of money, the free movement of people, the free movement of goods and the free movement of services.
Eighth, we would like to have good exchange among centres of excellence. We would like to have good student exchanges.
Ninth, and this is a pet subject of Mr Lax, we would like to have fluid border crossings. Finns know the problems with that.
Tenth, we need the increased presence of Europol.
All in all, I ask for three practical things. One: a Commission initiative. Two: for the Finnish Presidency to bring up this issue as part of the Northern Dimension package at the EU-Russia summit. Four amendments have been tabled. As rapporteur, I will put a plus sign in my voting list on two of those, and that is the amendment by the Greens and the amendment by Mrs Jäättenmäki of the ALDE. On the third one, which has to do with the Arctic region, I suggest a split vote. On one part, I will certainly put a minus, on the other one I will put a plus. On the final amendment, by Mr Väyrynen, which suggests that there should be no separate budget line, I will put a minus and would ask most of my colleagues to do the same.
That is what the Baltic Sea Strategy is about, why we have it, and what we want.
(Applause)
This Presidency also takes note that you are desperate for a Mediterranean holiday. We shall ask the Italian delegation to invite you down.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, the European Parliament plenary part-session is this week discussing several issues to do with the sea, as it is now with the Baltic Sea strategy. The Presidency is delighted that regional issues are being discussed as part of a wider whole. On Monday you held a debate on the EU marine environment strategy and directive, which again are a component in the EU's maritime policy now being prepared. The parliamentary conference on the Northern Dimension planned for next spring is a welcome example of Parliament's interest in Nordic issues.
Baltic Sea issues affect the eight Member States of the Union that border the Baltic, as well as Russia, very directly. Norway and Iceland are also involved in Baltic Sea cooperation as members of the Council of Baltic Sea States. An important shipping waterway, the Baltic Sea is important for all EU countries.
Broad, horizontal cooperation is therefore needed both within the Union and between the EU and Russia and other partners on issues of the environment, energy, traffic, training, justice and home affairs and matters of health. The Union's common maritime policy presently being drafted will also serve to strengthen this cooperation. To achieve concrete results, there will also have to be more effective use made of the Union's internal funding programmes and external relations instruments. Furthermore, there will need to be opportunities for cross-border cooperation, which is also supported by the new Neighbourhood and Partnership Instrument.
The rapporteur's speech makes mention of the Northern Dimension, and it is proposed that the Baltic Sea Strategy is part of it, but the Northern Dimension is also a component in the EU's external relations policy. It covers the operating sectors in the Four Common Spaces adopted by the EU and Russia, as well as environmental, social and public health issues. The Baltic Sea is one of the target areas for the Northern Dimension, along with northwest Russia, Kaliningrad and the Arctic regions.
One of the aims of the Finnish Presidency is the review of policy under the Northern Dimension on the basis of the decisions taken at the Northern Dimension ministerial meeting held in November last year. The new Framework Document for the Northern Dimension was negotiated this year between the EU, Russia, Norway and Iceland. The Framework Document and the Political Declaration connected with it are to be adopted on Friday next week in Helsinki. We believe that the new, jointly agreed policy is likely to strengthen the commitment of partners to the Northern Dimension and to provide a firm basis for practical cooperation in the Baltic Region. We also hope that a reinforced Northern Dimension will help clarify the work and division of labour associated with the diverse network of cooperation in the Baltic and Arctic Regions.
The Baltic Sea's ecological state is worrying, and calls for urgent action in accordance with the principles of sustainable development. The European Union, individual countries and international financial institutions have pooled their resources within a framework of environmental partnership under the Northern Dimension. Several governments, organisations, in particular HELCOM (the Helsinki Commission), and other players are working to rescue the marine environment of the Baltic Sea. Northern Dimension environmental partnership projects mainly focus on northwest Russia, but their impact benefits all the countries in the region. As a result, the Baltic Sea is, fortunately, already a crucial area for the Northern Dimension.
A key instrument in the future for improving the state of all European seas, the Baltic included, will be the EU's Marine Strategy Directive. Its aim is the achievement of 'good environmental status' by the year 2021. It is an ambitious goal, and efforts to attain it must be started immediately. The Finnish Presidency will try to find political consensus on the directive in the Council in December.
The Partnership in Public Health and Social Wellbeing also functions within the framework of the Northern Dimension, and this is aimed at preventing contagious diseases and lifestyle illnesses as well as reducing social problems. A new element in the Northern Dimension is also being drafted in the shape of a Transport and Logistics Partnership. The importance of viable transport communications and efficient logistics for economic growth and competitiveness is underlined more than ever when our economies are interlinked.
Right now the European Commission is drafting a new and wide-ranging European maritime policy, one which takes account of the economic, political and environmental values associated with Europe's seas and coastal areas. The Baltic Sea is one important sea area in Europe, and special attention should be paid to its special problems. That is also true when it comes to developing the EU's maritime policy. This evening's debate certainly serves this purpose.
The EU's maritime policy will be a good opportunity for cooperation among the Member States. This is necessary, as the special characteristics of the northern and Arctic regions and exploitation of the region's potential will require joint research projects and technological development on the part of the EU Member States. In cooperation with third countries typical of the region, existing international agreements and organisations are made use of. The large number of challenges in the Baltic Sea area, such as marine conservation, safety at sea, fishing, sustainable use of coastlines and the development of the region's maritime sector, all call for effective, horizontal cooperation. The Baltic Sea area is a splendid opportunity to test the EU's maritime policy now being drafted and make it beneficial to the entire Union.
The Baltic Sea issue is important, and it is a positive sign that serious attention is being paid to it in the European Union and here in Parliament. I just have to say that some of the rapporteur's ideas, these Ten Commandments, are already a reality. It is beneficial and vital to the Baltic question that all the countries in the region are involved in the programme of cooperation and that they are genuinely committed to resolving the challenges that they share. It is this kind of joint commitment that we need to strive to accomplish in cooperation on the Baltic Sea.
Vice-President of the Commission. Mr President, the Commission is most grateful to Mr Stubb for his report, and welcomes the opportunity for a debate. There is no mistaking his commitment and determination. The Baltic Sea is a very important sea for the European Union, since eight of the nine countries with a Baltic shoreline are EU Member States. It is a meeting point for the European Union and Russia. With this in mind, the new Northern Dimension Policy Framework Document, to be adopted later this month, will have as its priority areas the Baltic and Barents Seas, Kaliningrad and the Arctic.
The new Northern Dimension policy will be the regional expression, in the North, of the EU-Russia Common Spaces, with the full involvement of Norway and Iceland. The Northern Dimension will also have its own priorities: health and social wellbeing and the protection of indigenous peoples in the High North, as well as particular emphasis on the environment and culture.
A common new Northern Dimension policy implies that all the partners will be bound by the same goal: its success. Accordingly, cofinancing will be the rule, particularly in a context of an increasingly wealthy Russian Federation.
The Northern Dimension should not only be project-oriented, it should ensure a continuous policy dialogue on the various challenges and opportunities. The four Northern Regional Councils the Baltic, Barents, Nordic and Arctic Councils are important actors in this dialogue.
The Commission is grateful for the attention Parliament has paid to this policy, and particularly for its resolution of 16 November 2005 ahead of the Northern Dimension ministerial meeting. The Commission also commends the Parliament's initiative to call for the first conference of a Northern Dimension Parliamentary Forum early next year.
As for a Baltic Strategy within the Northern Dimension that we are discussing today, the Commission will bear this report by Parliament in mind during the discussions at the Northern Dimension event at which the new policy is to be adopted and which will be held back to back with the forthcoming EU-Russia Summit in Helsinki in the presence of the Prime Ministers of Norway and Iceland.
The Northern Dimension is an EU external policy, but it is clearly important to improve the inter-relationship between EU internal policies and the Northern Dimension. That is why the Commission gives such priority to cross-border cooperation, which is one of the main value-added elements of the Northern Dimension. This is indeed a field where internal and external policies necessarily meld together.
The Baltic Sea is now a Northern Dimension priority because we are concerned about its fragile environment and the increasing traffic through its waters, as is correctly highlighted in the report. There are other less tangible threats to the citizens of the Baltic Sea region, including the fight against organised crime, human trafficking, transmissible diseases and unhealthy lifestyles. All of these require our close cooperation with Russia, as well as with Norway and Iceland. Furthermore, we see great potential for economic cooperation across the Baltic Sea with Russia. These are all important objectives to which the Northern Dimension can make a great contribution and which will be elaborated upon in the future. EU internal policies, with their own tasks and their own instruments, will of course also make a major contribution to meeting these challenges in EU Member States in the Baltic Sea region, and these should be debated in the appropriate contexts.
The Commission looks forward to using the new Northern Dimension policy to provide added value in a forum embracing Russia, Norway and Iceland in order to meet the many challenges facing the northern part of our continent. In this context, the Commission welcomes the report by Parliament and will certainly convey the importance of the Baltic Sea region. I will try to integrate relevant elements of this report into the implementation of the new common Northern Dimension policy.
Draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, I would like to focus on three of the issues raised in my committee's opinion.
First, I would like to stress our view of the importance of further exploitation of offshore wind energy in the Baltic and the demonstration of different types of wave energy concepts.
Secondly, I would like to emphasise the importance of developing further cooperation with Russia. We want to cooperate on energy matters that ensure respect for the principles of reciprocity and transparency and we want to encourage Russia to ratify the Energy Charter Treaty and the Energy Charter Protocol on transit. We have a concern about the supply of gas from Russia to Europe.
Thirdly, we invite Northern Dimension member countries to be aware of the importance of two EU programmes in our committee's area of responsibility: Galileo and SESAR, because we believe that the commitment of northern dimension parties to both of these would reinforce sustainable growth and competitiveness in the region.
on behalf of the PPE-DE Group. - My prepared speech has been brilliantly summarised by Mr Stubb, the rapporteur, so I should simply like to put two questions.
First of all to the Minister, Mrs Lehtomäki, would she accept that, as the debate has already underlined, circumstances have completely changed since Finland first devised the Northern Dimension? In other words, there are now eight EU Member States, not four, around the Baltic Sea, not all of which see the Northern Dimension in the same light. The reason, for example, that the EU-Russia embellishment process has been stalled, as we know, is that Poland has a reserve over Russia's refusal to ratify the Energy Charter. So would she accept that it would be very helpful at the Council of Ministers, at the preparatory phase of the Northern Dimension discussions and negotiations, first to have an internal EU discussion involving the eight EU Baltic States?
Secondly, I am very grateful to Commissioner Wallström for her comments and for agreeing to incorporate much of the report into the Commission's thinking about evolving and developing the Northern Dimension into the future. But she did, I think, neglect to refer to the budget. It seems to me that this is not a question of Parliament coming cap in hand, begging for support. We are, after all, an arm of the EU's budgetary authority; it therefore seems to me logical and coherent that, if this is going to be an important element, there would be mechanisms and systems whereby, just as in other parts of the EU - EuroMed for example - we have a dedicated budget. We should give serious consideration to this and not brush it under the carpet.
My final point is addressed again to Commissioner Wallström, and concerns communication, which is her brief. It seems that this is an exercise which can bring a real message of accomplishment and achievement to the citizens of the EU, to show that a region dislocated completely by the Cold War can now have harmony, prosperity and stability restored. So I think this debate should be taken out into the field, to the public, to show a real success story for the EU.
(Applause)
on behalf of the PSE Group. - (LT) The Baltic Sea Strategy for the Northern Dimension is certainly a significant document. It reflects the merit of Alexander Stubb, the rapporteur, and the entire Baltic European Intergroup who have worked hard on it.
The storms of the Cold War have caused larger damage to the Baltic coast than to any other sea coast in terms of political, economic and ecological damage. We can feel it even now, when the Baltic Sea is becoming an internal sea of the EU. The intervening Russian coast provides a great opportunity to cooperate with this country.
The region, with its population of 85 million, is one of the economically and socially strongest in the EU; the welfare state model is implemented in many areas here. However, differences in the standards of living among these countries are shocking, and the increase of social exclusion in some places is threatening. This Strategy should help to overcome such trends.
Particular attention has been paid to environmental protection, economy and transportation. All three elements of this triad are highly dependent on energy and energy security, which is violated when any one country exerts excessive potential or ambition. Therefore, the countries in the region need a common energy market. Even more attention should be paid to efficient energy use and to renewable energy resources. Discussions and specific actions concerning nuclear energy are inevitable. At the beginning of December, a power bridge will link Estonia and Finland and it must be reinforced with similar bridges between Lithuania and Sweden, and Lithuania and Poland. The Strategy urges more rapid and firm networking of highways, railways and seaways in Northern and Central Europe. Poland is right at the main crossroads. If Warsaw fails to pay more attention to these projects, they will remain on paper for a long time.
The Baltic Sea is shallow and very vulnerable ecologically. More than 60 tanker accidents and 400 illegal oil spills at sea are recorded every year. The sea absorbs the unprocessed wastewater of a population of over a million living along the coast. Therefore, seacoast protection zones must be established and extended, and more restrictive environmental protection standards must be applied than the ones presently provided for in the EU directives.
The European Union would like to have not merely a good but also a reliable neighbour in the Kaliningrad Region of the Russian Federation. Georgiy Boos, the governor of the region, is treating Kaliningrad as a Russian window on Europe, as well as the EU's on Russia. We would like this window to be wide open to fresh winds of cooperation. A wider opening of this window, or an opposite process, would manifest the direction that Russia is moving in.
The proposal to assign a separate budget line for funding this Strategy would demonstrate the affinity and innovation of the Baltic region. I am convinced of its worth, since it may and must become a laboratory for new ideas, projects and innovations which are equally significant on a larger scale.
(Applause)
on behalf of the ALDE Group. - (FI) Mr President, the Northern Dimension is being strengthened in a way that is gratifying. Here in the European Parliament we presented an initiative last year on a Baltic Sea Strategy realised within the framework of the Northern Dimension, and now we have a special report on it. It covers cooperation between the EU and its Member States, on the one hand, and cooperation with Russia, on the other. The Commission and the Council have themselves negotiated agreements with Russia, Norway and Iceland, whereby the Northern Dimension of the Union's external relations policy will be a policy common to these countries and the Union. These agreements are to be signed at the end of November in Helsinki.
The Commission should draw up a proposal for a Baltic Sea Strategy, as requested by Parliament, as soon as possible. The Strategy should cover all areas of policy and both internal and external policy. Its preparation and implementation will require the input of all the Commission's Directorates-General, and it should be financed out of all the relevant budget lines.
The Group of the Alliance of Liberals and Democrats for Europe does not think it wise to have a separate budget line for the Baltic Sea Strategy. We are now amassing budget funds for neighbouring regions in the shape of the new European Neighbourhood and Partnership Instrument. No good purpose will be served in splitting it up into new budget lines, and it would not increase funding for the Baltic Sea area; in fact it would more likely have the opposite effect. It is of course a sexy notion that Mr Stubb has frequently spoken about, but we have to consider things from the point of view of substance, and not image.
The next step could be that the European Parliament might draft a new comprehensive report on the Northern Dimension that would take account of the Baltic Sea report now being discussed, on the one hand, and the agreements concluded with our neighbouring countries, Russia, Norway and Iceland, on the other. I would finally like to thank Mr Stubb for his excellent levels of cooperation in drafting this report.
on behalf of the UEN Group. - (LV) Ladies and gentlemen, I would first of all like to congratulate Alexander Stubb on his excellent report. The enlargement of the European Union to take in the Baltic States created an objective need for a revised Northern Dimension instrument. The accession of the new Member States is opening up unprecedented opportunities. The Baltic Sea region may become the most dynamic and competitive region in the world, and this will be a huge benefit for the entire European Union economy in helping to make the Lisbon Strategy a reality. The Northern Dimension must become a permanent instrument, identifying the Baltic Sea region as a priority. It is very important to strengthen its internal pillar. If the states in the region create a common energy market and promote the use of renewable sources of energy as well as energy efficiency projects, they have an opportunity to reduce their energy dependence on Russia. In the formulation of new energy projects it is very important to involve all the European Union Member States that are stakeholders and to carry out an international environmental impact assessment, so that we may avoid a recurrence of the current situation with the potential construction of the North European gas pipeline. The development of cooperation with Russia is one of the Northern Dimension's important tasks. The Baltic States have a significant history of relations with Russia and accumulated experience that may produce good results. At the moment Russia - which in terms of resources is one of the richest countries in the world - is in some curious way still receiving assistance from various European Union programmes. The principle of parity and cooperation should replace such an approach. In order for the Northern Dimension to be able to carry out its tasks, it needs a stable financial basis. On this point, our views differ from the previous speaker, and we think that a separate budget line is necessary, to add to the existing resources from various sources. This would make it possible to develop highly necessary infrastructure projects, such as Rail Baltica, a Baltic motorway and others.
- (LT) The Baltic Sea, as it has been previously mentioned today, is the inner sea of the European Union bordered by nine countries, eight of which are Member States of the European Union with the ninth being Russia, specifically its Kaliningrad and St Petersburg regions. One third of the EU population lives in these eight Member States, contributing one third of the gross domestic product of the European Union. Till now, the Northern Dimension was mostly targeted at the Russian regions; therefore, supplementing it with the Baltic Sea Strategy would enrich the Northern Dimension with additional specific content.
The Baltic Sea region leads in competitiveness compared with three other EU regions: Central Europe, the British Isles and the Iberian Peninsula. Over the last few years, the Baltic Sea region has taken the lead over other European regions in terms of such indicators as wellbeing, productivity growth and scientific innovation. The key advantages of this region are a good physical infrastructure, qualified labour force, low level of corruption and strong research sector. Nevertheless, the poorly implemented competitive potential of the region must be noted. Since not a single country here has a market of sufficient size to develop necessary competitive pressure; therefore, the solution is clear, that is to increase the integration of the region.
The European Parliament should approve an article of our resolution suggesting (start of quote): 'in pursuit of transparency and consistency (...), to assign the Baltic Sea Strategy a separate budget line, most likely under the European Neighbourhood and Partnership Instrument, where, along with the current funding of the Northern Dimension, additional funds would be provided' (end of quote).
Apprehensions about the European Commission declining to pursue this idea are groundless. It is much more important to persuade the EU Member States, especially those outside this region, to support this Strategy, since better integration of this region presents potential not only for the whole EU becoming more dynamic and competitive, but also for resolving other EU issues, such as energy security, common energy policy and better relations with Russia.
(PL) Mr President, the European Parliament's resolution supports the Northern Dimension policy and defines the North Sea region as a priority area. Since enlargement in 2004, the Baltic Sea has virtually become an internal sea, the 'Mare Nostrum', of the European Union.
The Baltic region could become an example of the most dynamic economic region in the European Union, evidence of the development of a European economy based on cutting-edge technology, an economy that is modern and competitive on a global scale. In this context, we must stress the need to protect the Baltic Sea ecosystem, which is extremely vulnerable as the Sea is shallow, its waters circulate slowly and pollution levels are high.
Particular attention must be paid to promoting innovation in the field of research and raising the issues of culture and civil society.
The Baltic Sea, which links the European Union, Russia, Norway and Iceland, should become an example of an area of peace and security.
I would particularly like to highlight the opportunities which exist for transforming the Kaliningrad rayon into a pilot region, with better access to the internal market. These opportunities have been discussed in joint talks between the European Union and Russia.
Cooperation in the Baltic Sea region could point the way forward in this part of our continent, and mark out a way towards cooperation with Russia and other countries.
Mr President, of course we congratulate the rapporteur on his report and the points of interest it has raised, but I would not be fulfilling my role as President of this Parliament's Delegation for Relations with Iceland and Norway if I did not express some regret at the absence of a report or a resolution that expressed the full sweep of the Northern Dimension policy. I regret that fact because I feel that we are, therefore, neglecting the big geopolitical issues that face us in the High North that find their focus in climate change, in energy supply, in marine resources. Of course those issues concern the Baltic hugely, but they also concern the Arctic and the High North. And if we want to bring our partner countries, Norway and Iceland, with us, then we have to reach out and not be inward-looking.
We have previously striven, as a Parliament, when we have talked about this issue, to bring the Northern Dimension away from just a ministerial level of policy. We have striven to bring it back to parliamentarians, into the ownership of parliamentarians across the region. I hope we will be able to do that in the meeting we seek to host at the beginning of next year.
But let me emphasise again: the Northern Dimension should not be just about us. This year the Commission concluded a very important agreement with Greenland. It may be a small thing, but it shows that the Arctic window is open and should remain open, and that there should be activity beyond our borders. Next year is International Polar Year. I hope that we will raise both our vision and our eyes to the High North and give it the focus and the attention it deserves next year within the Northern Dimension policy.
(PL) Mr President, I would like to congratulate the rapporteur on having prepared a good report on the future of the Baltic Sea. When we discuss the specific characteristics of the region, however, we should not forget important factors which have shaped its character, which include historical factors, such as the stocks of chemical weapons from World War II that remain at the bottom of the Baltic Sea.
There is also the matter of a delicate ecosystem, additionally threatened by an increased volume of sea transport and planned investments, such as the construction of a northern gas pipeline, which could lead to an ecological disaster. Before undertaking such activities, it is vital to carry out a very careful analysis of their potential influence on the natural environment. It is also important to set up a consultation procedure with the interested parties and be prepared to amend any planned work if it turns out that it may have a negative impact on the ecosystem of the Baltic.
Ecological issues and national interests in the region also have to be taken into account when building the planned marine highway. We need to ensure that there is equal access to Baltic sea ports and the benefits the motorway will provide. It is also important to ensure close cooperation between the Member States in the building energy networks, and solidarity amongst the European Union Member States in their relations with Russia. At the moment, Poland is blocking any agreement with Russia, until Russia opens its doors to our meat and agricultural products. The European Union has responded by saying that the West has no intention of freezing for the sake of Polish sausages. We remember the expression 'we don't want to die for the sake of Gdańsk', and we all know how that story ended.
(Applause)
- (LT) Mr President, the report being discussed is an important step for the whole European Union. A change in the political thinking of the New Age is coming to the fore which could be characterised by the concept of 'discovering the Baltic'.
The Baltic Sea consists of water, its coast and bottom, just as other seas. The Baltic waters are shallow and the worst polluted among all of Europe's Atlantic seas. The bottom of the Baltic Sea is already dead in many places, and whether a new Dead Sea will emerge in Europe depends on us. This process was accelerated by many German chemical weapons submerged here at the end of World War II, including bombs and canon balls with dioxin, mustard gas and other 'souvenirs' which are starting to pose hazards after 60 years of corrosion. This constitutes a threat of tremendous catastrophe, both to the water and the coast. The coast is particularly attractive for its white sandy beaches and pine forests; the Curonian Spit is part of the UNESCO World Cultural Heritage registry. Its beauty is a creation of nature and people; now, people are likely to destroy it and nature is unable to defend it. The eastern coast of the sea is populated by ancient nations not willing to submit to ecological catastrophes caused by post-Soviet capitalism.
Today, I would like to emphasise not only the responsibility of Gazprom, but also of the German Government, for the outcomes of the Russian-German agreement concerning the so-called Northern Gas Pipeline, if repositories of lethal poisons at the bottom of the Baltic Sea are affected during construction.
The European Union, which blessed the funding of the pipeline without any investigation or warranty, should take even greater responsibility for the manifold negative outcomes of this alleged 'good business', meaning responsibility for the outcomes of economic discrimination and the political disintegration of Europe, as well as the ecological and demographic outcomes of potential disasters.
It is good that we will adopt this initial European Baltic Strategy document and are beginning to realise the responsibility.
(ET) In January 1990, Finnish prime minister Kalevi Sorsa held a Baltic Sea Parliamentary Conference with the objective of developing new directions in regional cooperation in the new political situation. Unfortunately the representatives of the Baltic States were forced to spoil the conference, since we could already clearly see Russia's malevolent behaviour, which was tangibly expressed in the attack against the television tower in Vilnius a few days later. We then used the platform to call the world's attention to this danger, and other objectives received less attention.
We did, however, present a strategic plan on behalf of the Green Party. In rereading this, I noticed that, despite the drastic political changes that have taken place, this has not improved the environmental protection of the Baltic Sea itself. One of our recommendations was to put an end to all oil transport on the Baltic Sea. Instead, the volume of oil transport rose threefold.
The Russian newspaper Независимая газета (Independent Newspaper) yesterday printed an article on the Baltic Sea gas pipeline. The article claims that a proposal will now be made to the Baltic Sea states for the performance of the necessary ecological studies. That is excellent, but unfortunately in the wrong order. Attention was first devoted to political, then economic and only then to ecological conditions, as a form of decoration, as it were. The end of the article is also noteworthy - the opponents of the gas pipeline plan to torpedo the whole operation using ammunition sunk during the Second World War. The 6th Gas Pipeline in Urengoy apparently suffered the same fate, which was allegedly the sole reason for the collapse of the Soviet Union.
I would like to bring to your attention to the fact that all of the conditions were favourable for the timely performance of an ecological assessment in the Baltic Sea, as well as the environmental protection organisation HELCOM and eighty years of academic cooperation.
In sum: our delegation approves of Alexander Stubb's approach, and wishes to thank him warmly for this. We also believe that, in accordance with Stubb's three pillars, there is no need to include the Arctic in the Baltic Sea strategy. In our opinion, it would be worth opening - for planned work with the Baltic Sea environment, and much more - a new line in the European Union budget for this sea, which is unique in the world.
(SV) Mr President, as one of those who first mooted, and then helped to found, the Baltic Europe Intergroup network, I have for two years had the pleasure of contributing to the work that has now led to this report.
When the EU enlarged to include ten new Member States, it became possible to reunite the nations around the Baltic Sea. Now, the heart of the region can give the Northern Dimension its vital spark. The EU must make use of the Baltic Sea region's considerable potential. The quicker the new Member States can increase their prosperity, the stronger the EU will become in relation to its neighbours. If this state of affairs is to be brought about, active measures are required on the part of the EU. We therefore need a practical programme from the Commission in which all the areas administered by the latter play their allotted role.
A strong Baltic Sea region is needed if issues important to the whole of the EU are to be resolved. Through direct contacts between people, we must break down the psychological barriers between West and East. We need a modern visa policy and better economic cooperation with Russia. We must resolve the border disputes in the Baltic, restore the ecological balance in the Baltic Sea, obtain an end to the Russian boycott of Polish foodstuffs and do away with the up to 30-mile-long queues of lorries at the border stations in eastern Finland. The EU is there to solve common problems. Vetoes need not be the only way of directing attention to important issues. A common EU strategy is therefore necessary. It is important for the Commission to lose no time in getting to grips with this issue, and Mr Stubb's report is an excellent basis on which to do this.
(PL) Mr President, the Baltic Sea, which today is virtually an internal sea of the European Union, is a matter of priority for both the economy of the region and the whole European Union.
Unfortunately, the Baltic is the most polluted area of marine water in the world. It therefore needs attention, that is to say a joint strategy and consistent collaboration between the countries of the European Union and Russia to implement this strategy.
It is therefore fortunate that an agreement on a new political declaration concerning the Northern Dimension and a strategic framework document will be discussed at the EU-Russia Summit in Helsinki, on 24 November.
When tackling the problem of the Baltic Sea, we must remember that around 85 million people live on its shores and that it contains rich and diverse animal and plant life, including many already endangered species. For centuries, this sea has fed millions of people and given not only fishermen and their families their livelihoods, but also those engaged in other activities. Seafaring people have also created their own culture, which we should protect with no less care than the natural environment, the beauty of the landscape and material wealth.
That is why we view the planned northern gas pipeline, and the associated dangers of chemical pollution and military mobilisation, with concern. The Baltic Sea is a treasure which we have inherited from our forefathers, together with the duty to pass it, and its values, on to future generations.
Mr President, first of all let me congratulate the rapporteur, my friend Alexander Stubb, and my colleague Christopher Beazley for his good work as Chairman of the Baltic Intergroup.
I totally endorse Diana Wallis's remarks about raising the EU's profile in northern Europe. The Northern Dimension is a wide-ranging EU policy which governs EU relations with the north-west Russian areas, including Kaliningrad, the Baltic and the Arctic Sea regions. The Northern Dimension is implemented within the framework of the partnership and cooperation agreement with Russia. It is conceived as a way of working with the countries of Europe's northern regions to increase prosperity, strengthen security and resolutely combat dangers such as the environmental pollution of the Baltic Sea, nuclear risks such as those posed by the Russian submarine fleet in the Kola Peninsula, cross-border crime and the management of marine resources, amongst others.
Eight EU Member States - Denmark, Germany, Poland, Lithuania, Latvia, Estonia, Finland and Sweden - surround the Baltic Sea, and the EU's shared border with Russia has lengthened significantly following enlargement. Nevertheless, EU-Russia relations cannot be dictated only by relations between the Baltic states and Russia. Our strategic partnership and our collective EU needs for energy security, as well as cooperation in the fight against terrorism and the need to carry Russia in areas like preventing nuclear proliferation from countries like Iran and North Korea, transcend regional issues such as those addressed by the Northern Dimension.
There is currently financial support from Tacis and Interreg, but shortly Russia will be part of the European Neighbourhood and Partnership Instrument, and the EU should have a proper budget line for the region. Climate change is making the Arctic more accessible to human activities now, such as exploitation of natural resources and increased shipping, but the Arctic also has an important role to play as an early-warning sign for potentially catastrophic global climate change.
Russia's energy exports can also be a political weapon, we have now discovered, as we saw last year in Ukraine and this year with Georgia. Now rumours abound that Russia wishes to set up an OPEC-style gas cartel, which we must resist at all costs. I call upon President Putin to get around to ratifying the EU Energy Charter, which would give all EU companies more access to Russian oil and gas. The EU must also invest more in renewables and low-carbon energy, while encouraging as much diversity in supply as possible.
(ET) Mr President, ladies and gentlemen, although this is a shared sea, we have given it different names, and we must admit that we have not as yet come to see it as a shared space, or used all of its possibilities. Thus I warmly welcome the efforts made by Alexander Stubb and President Toomas Hendrik Ilves in creating this strategy.
Under the aegis of the Northern Dimension, our shared lake strategy could grow into something even bigger. I believe that in a globalising world and a multicultural, even expanding European Union, we all seek new identities, and the Baltic Sea could play an important role here, and become a kind of symbol. Throughout history there have been connections between the countries that surround the sea, but cooperation aimed at the development of the region as a whole would take those relations to a new level. We would all benefit from this. The sea itself, which today is one of the most polluted bodies of water, demands joint action.
Why indeed do we need this strategy? A common Baltic Sea area will not arise itself or from individual projects; we need coordinated activity ...
(The President cut off the speaker)
(FI) Mr President, ladies and gentlemen, I want to congratulate Alexander Stubb on an excellent report and thank him for his excellent levels of cooperation. I just wish to raise one point, and that is the amendment which Diana Wallis and I tabled on the establishment of a local office in the Baltic Sea area.
At present, the European Investment Bank operates in 11 EU Member States and 6 countries outside the EU in the Mediterranean region and in Africa. Just one branch, the one in Poland, is located in the Baltic Sea region and in a new Member State. By contrast, there are eight branches in total in southern Europe and the Mediterranean region. A branch office of the EIB was set up last spring in Vienna. It is to be responsible for projects in eastern Central Europe and the Balkan region. But it is not the function of any branch to be responsible for projects in the new Member States, the Nordic countries or the Baltic countries.
I think that it is important to establish an office of this kind, responsible for overseeing funding operations in that region and making the Baltic Sea Strategy a reality. The presence of such a branch office could also aid large funding projects under the EU's Structural and Cohesion Funds during subsequent terms, and in this way facilitate cooperation in the Baltic Sea region and promote major projects there.
(PL) Mr President, the Northern Dimension of the European Union's external policy is not just a priority for the Finnish presidency. It is also an extremely important aspect of Polish foreign policy and the foreign policies of seven other European Union Member States which surround the Baltic Sea. During the last dozen years or so, the Baltic has become a region for peaceful cooperation with Russia. If we are to maintain this situation, we need to eliminate the dangers that have appeared on the horizon today. The main threats today are the growing dependence of the countries in the region on Russian fuel supplies and the series of unsolved problems concerning the Kaliningrad area.
Addressing these challenges is beyond the capabilities of individual countries and also exceeds those of our group of eight countries. It is therefore vital for them to be made a priority for the European Union as a whole. Today, 24% of gas supplies come from Russia. This percentage will rise in the future. The possibility, mentioned by Charles Tannock a moment ago, of Russia creating a gas cartel is additional cause for concern. Investments such as the Baltic gas pipeline are increasing the dependence of the entire European Union's on its eastern neighbour. In addition they are causing dangerous political tensions between members of the Union itself.
Today, the Kaliningrad region remains a ticking time bomb. We are not only concerned by the level of military mobilisation in the area, but also by the social situation in Kaliningrad. A large percentage of the population is infected with AIDS, the natural environment is being destroyed and organised crime is rampant.
Therefore, if the European Union as a whole fails to take an interest in these issues, there will be no common policy with respect to energy or to Kaliningrad. Without a common policy we will all face failure.
(PL) Mr President, I would like to expand on the topic of Kaliningrad, as it does represent a great challenge. We had all hoped that Kaliningrad would become for Russia what Hong Kong was for China. However, there are fears that it may become what Puerto Rico became for the United States.
Apart from the dangers mentioned by the previous speaker, Mr Klich, I would also like to point out a further unsolved problem, namely the fact that, 15 years after the fall of the Berlin Wall and the end of the Cold War, there are still huge stocks of weapons in Kaliningrad and no one knows what they are doing there. The figures are available because Russia, as a signatory of the Convention on Restrictions on the Use of Certain Conventional Weapons, is obliged to make these figures public. There are more tanks in Kaliningrad than in the British and French armies combined. What exactly are they doing there? As I said, 15 years have passed since the end of the Cold War.
As a result, we clearly need to try to resolve this complex of problems jointly with Russia, as the entire Baltic region, and its future, largely depends on the future of the Kaliningrad region. It is probably the most dynamic region today, and its potential for further dynamic development is enormous.
Mr President, this is a joint initiative by members of the new Baltic Intergroup, successfully chaired by Christopher Beazley, on the basis of which Alexander Stubb has drawn up a very efficient report. I would draw your attention to its underlying ethos, which is not to create a separate region, but to open the Baltic Sea area up to Europe as a whole in the interests of all the EU Member States. The Northern Dimension will therefore retain its present foreign policy aspect of cooperation with Russia, Iceland and Norway. However, a very important new internal EU cooperation aspect will be added as a priority, which one might call the 'Beazley pillar'. This is because we need to make full use of the cooperation potential of the eight Member States around the Baltic Sea.
Various studies show that the competitiveness index in this region is one of the highest of any European region in terms of growth in prosperity and productivity, scientific innovation, physical infrastructure, a skilled labour force and even a low level of corruption. We therefore need to coordinate our efforts to fully harness the four basic freedoms with regard to this region and so achieve a new brand for it as one of the most attractive and rapidly developing in the EU. We therefore also need a special budget line, and this would be our contribution to the development of the Lisbon Strategy.
Finally, I would like to remind the Commission of the first commandment, which is that the Commission should now take the initiative on the basis of this report.
- (LT) Mr President, I was prepared for a completely different speech, but I am captivated by the Commissioner's idea that we must focus on the issues of an unhealthy lifestyle in the Baltic region.
The geopolitical importance of this region has been ignored for years, yet the Baltic region acts as a driver of modernisation enabling development of Northern Europe to the Arctic. Because of this region, the modernisation of Russia became possible (if one is aware of history). Because of this region, Finland gained its strength. (It is a pity that the Finnish Minister is not taking part in such an important discussion.) Therefore, the significance of the region has been constantly downplayed. In my opinion, this report is an opportunity to thank Alexander Stubb for his efforts to give some impetus to the Baltic region, which is actually a driver of modernisation in Northern Europe, and in this case could even be a driver of modernisation for the entire European Union.
I would also like to second the idea of Mr Beazley that this project matches the key activity of Parliament to bring decision-making closer to the people. I hope the Commission will keep this in mind as well.
(PL) Mr President, I believe that the Baltic Sea will increasingly unite, rather than divide, the countries of this region, by establishing and promoting economic ties, whilst respecting the political rights of these countries, and preserving its natural heritage. However, this will not be possible if certain economic interests are promoted at the expense of others, without respect for the principles of good neighbourly cooperation, solidarity and shared responsibility. A case in point is the construction of the Northern gas pipeline, which has been mentioned here several times, and is an investment that was made without consulting partners from the Baltic region.
We have to ask ourselves what our aims and priorities are in terms of closer cooperation within the group of eight Baltic countries. On the one hand, we proclaim the need to protect the ecosystem of the Baltic Sea, while on the other we fear an open and honest debate on the environmental issues associated with the construction of the gas pipeline.
I would like to remind you that, last year, 60 Members of this House tabled a motion for a debate on the environmental aspects of building the gas pipeline. This debate never took place. The presidents did not include it in the agenda.
I would also like to inform the representatives of the Council and the Commission that Russia is hindering free travel on the Baltic Sea by not permitting ships to pass through the straits between the Vistula Lagoon and Kaliningrad. This means that the port of Elbląg, which was recently renovated with European Union funds, is dying because it has lost access to the open sea.
It seems that the unilateral interests of Russia, which has its army base on these straits, have been given priority.
The Baltic strategy has highlighted these dangers, and that is why I would like to thank Alexander Stubb for his report. He can count on our support for the aims he seeks to achieve. I would also like to thank all the members of the Baltic Intergroup and its leader, Christopher Beazley, for their commitment.
Vice-President of the Commission. Mr President, I have my own personal Northern Dimension, being born in the north of Sweden, so I am sure that my colleague Mrs Ferrero Waldner would have had an easier time keeping a cool head in this debate!
I have very much enjoyed listening to this discussion on the Baltic Sea Strategy and to whole debate on the Northern Dimension as a whole. Part of challenge is to ensure that the Baltic Sea Strategy is one that embraces all the important elements, and not just those connected to the Northern Dimension.
I am confident that the new Northern Dimension policy, with its future shared ownership by the European Union, Russia, Norway and Iceland, will substantially benefit the Baltic Sea region because none of the challenges faced by the Baltic Sea can be tackled without genuine Russian involvement, just as none of the challenges faced by the Barents Sea can be dealt with without Russia and Norway.
Let me comment on just a few specific issues that have been raised. Firstly, regarding the Baltic Sea, investment decisions must of course be taken by investors, but the Commission's viewpoint has been that it is very important that proper environmental impact assessments are made for the implementation of the project, and we have not favoured one route over the other.
On the Kaliningrad oblast, this has of course been a priority sector for the Northern Dimension policy and will remain so. It is also an area of particular attention in our bilateral relations with Russia. The transit regime has now been successfully implemented and has been notably facilitated through very substantial EU assistance, on which the Commission expects to present its report by the end of the year. Also, although the transit regime is an important issue, we should not forget that the key to success in Kaliningrad will be strong economic development in the oblast, supported by the EU in a harmonious manner with the Russian programmes for this territory. Improved economic growth in Kaliningrad to reduce the gap with its immediate EU neighbours would help eliminate the long queues at the border. At the same time, EU investments in border crossing infrastructure will continue. That is how we are engaging with this very important issue.
As demonstrated by the very important opening of the St Petersburg south-west waste water treatment plant last year, with its tangible beneficial effects in water quality in the Gulf of Finland, cooperation and cofinancing with the Russian Federation is possible and it pays dividends both to their citizens and to ours. The forthcoming large Northern Dimension environmental partnership projects in the Kaliningrad oblast combine with Tacis projects in the water sector in this same oblast to confirm these premises. Furthermore, membership of the Northern Dimension as regards our EEA partners, Norway and Iceland, also provides a northern pan-European character to this policy, which we should welcome.
Finally, I would like to add to what Diana Wallis said. Canadian and US involvement also gives the Northern Dimension a transatlantic and circumpolar value that we should maintain.
Let me also comment on the budget. In the Commission's view, the proposal in the report to set up a separate budget line for the Baltic Sea Strategy actually entails some risks. It would go against the logic of simplifying the EU's external financial instruments. The European neighbourhood and partnership instrument would be the natural tool with which to accompany implementation of the Northern Dimension policy, but other financial instruments will also have a contribution to make. We cannot afford to neglect any of the Northern Dimension components and we should use all its potential and synergies in full. The European neighbourhood and partnership instrument will provide new opportunities, particularly in the field of cross-border cooperation which, together with a larger contribution from a more prosperous Russia, and a notably larger availability of European Investment Bank funding for this area, will provide the right incentives and improve the well-being of the citizens of the whole of Northern Europe.
Thank you, Commissioner. I should also like to thank the rapporteur, Mr Beazley and all the speakers.
The debate is closed.
The vote will take place tomorrow.
Written statement (Rule 142)
(ET) Ten years without review and re-assessment is too long, even for a long-term strategy. The Northern Dimension initiative obtained its impetus and direction during Finland's last presidency. Now Finland once again holds the EU presidency.
In the intervening time, the Baltic Sea region has changed beyond recognition. Russia is now wealthy enough to buy up energy infrastructure throughout Europe. The Kremlin is once again self-confident, even aggressive. The Baltic States are now Member States of the European Union, and the Baltic Sea is our internal sea.
The Baltic Sea region is now the most competitive region in the world, mainly due to the success of the Scandinavian countries. In order to maintain its position, it is of the utmost importance that the region also function as a whole in its expanded form.
The report by our colleague Alexander Stubb emphasises the need for a definite strategy for the Baltic Sea. The implementation of the strategy presupposes financing, and thus a separate budget line for the Baltic Sea strategy is unavoidable. Without a budget line, the entire strategy would be no more than empty words.
The financial side of the Northern Dimension consisted only in providing aid to Russia. European Union funds were able to significantly reduce the danger of nuclear and conventional pollution from Russia. Now it is time to move ahead, concentrating on harmonising the level of development of the Baltic States and the Scandinavian countries.
Internal security, the safeguarding of nature, transport and infrastructure must be brought up to the Scandinavian level. The relatively small markets of the Member States must be integrated. There is much work to be done, and the sooner we begin, the better results we will be able to achieve.